Exhibit 10.1

PLAN DOCUMENT

Fiscal Year 2008 (second half)

Senior Executive Incentive Compensation Program

1.0 Summary

The Exar Corporation (the “Company”) Fiscal Year 2008 (second half) Senior
Executive Incentive Compensation Program (the “Plan”) is a variable cash
incentive program designed to motivate participants to achieve the Company’s
financial goals and operational and strategic goals and to reward them for
performance against those goals.

2.0 Eligibility

Participants are approved solely at the discretion of the Compensation Committee
of the Board of Directors (the “Board”) when acting on behalf of the full Board.
All executive officers are eligible to be considered for participation. The
President/CEO may recommend others with the approval of the Compensation
Committee.

3.0 Administration

The Compensation Committee is ultimately responsible for administering the Plan,
and has designated the Management Committee, consisting of the President/CEO,
the Senior Vice President/CFO, and the Director of Human Resources to administer
the Plan.

4.0 Award Determination

The Management Committee will recommend target incentives for each participant
other than the target award for the President/CEO. Payments will be calculated
using a formula that includes (a) the participant’s Fiscal Year Base Salary (the
“Salary”), (b) the participant’s Target Incentive (the “Target”), (c) the
participant’s Maximum Target (the “Max Target”), (d) a “Company Modifier”, and
(e) and an “Individual Modifier”. The Modifiers may be greater than 100% with
higher than target levels of achievement. The Compensation Committee will assign
and approve the Target Incentive and Max Award for the President/CEO and
determine the award payout. The President/CEO will recommend to the Compensation
Committee Target Awards and Max Awards for other senior executives.

5.0 Definitions

5.1 The Salary

This is the annual base salary, paid in the second half (October 1, 2007 to
March 31, 2008) of the Plan’s fiscal year, exclusive of any bonuses, incentive
payments or awards, auto allowance, and such extras or perquisites over base
pay.

 

1



--------------------------------------------------------------------------------

5.2 The Target

The Target Incentive is expressed as a percentage of Salary. Each participant
will have a Target Incentive, as approved by the Compensation Committee.

5.3 The Max Target

The Max Target Award is expressed as a percentage of Salary. No participant may
receive an award greater than the Max Target.

5.4 The Company Modifier (70%)

The Committee approves a Company Modifier for all participants by assessing the
Company’s financial performance against pre-established financial goals for
revenue and operating income and may include other financial goals as deemed
appropriate. See Attachment 1, “Fiscal Year 2008 (second half) Incentive Funding
Matrix”.

5.5 The Individual Modifier (30%)

5.5.1 President/CEO

The Compensation Committee will evaluate the performance of the President/CEO at
the conclusion of the fiscal year based upon the achievement of pre-established
Company financial goals and individual objectives. The Compensation Committee
will assign an Individual Modifier to the formula for calculation of the final
award payout. An “on target” performance yields a 100% modifier.

5.5.2 Other Participants

The President/CEO will assess the performance of other participants at the
conclusion of the fiscal year based upon each participant’s achievement of
pre-established objectives. The President/CEO will assign an Individual Modifier
to the formula for calculation of the final award payout. An “on target”
performance yields a 100% modifier. The President/CEO will forward these
recommendations to the Compensation Committee for review and approval.

6.0 Funding of the Incentive Plan for Individual Payouts

6.1 General

Funding is derived from corporate financial results and individual objectives.
Revenue and operating profit combined are weighted 70% of the total incentive
award; the remaining 30% is based upon individual objectives. Payout of the 30%
is not reliant on achievement of the financial results for funding purposes.

6.2 Calculation for Individual Payout

The individual payout is determined by factoring the participant’s actual Fiscal
Year 2008 base salary, individual target award percentage, actual corporate
revenue and operating income results, and individual objectives.

 

2



--------------------------------------------------------------------------------

7.0 Other Plan Provisions

7.1 It is recognized that certain unforeseen events or inequities could develop
in the Plan as established. Any merger and/or acquisition may require
modification of thresholds and targets. Consideration will be given to unusual
circumstances. The Compensation Committee may give such consideration and the
Compensation Committee’s decision will be final.

7.2 The portion of the Plan attributable to Company financial achievement will
not be funded unless there is funding and payout for the Fiscal Year 2008 Key
Employee Incentive Program.

7.3 Payments will be made in accordance with the final annual statements as
audited by the Company’s independent Certified Public Accountants. Amounts
earned should be paid as soon as administratively possible after the Company’s
filing of Form 10-K.

7.4 The Plan is to be in force for Fiscal Year 2008 (second half), and only
those who are in the employ of the company and still a member of the eligible
executive group through the date of payout will qualify for payments.

 

Attachments:    1.    Fiscal Year 2008 (second half) Incentive Funding Matrix   
2.    Example of Individual Calculation/Formula for Payment

 

3



--------------------------------------------------------------------------------

Attachment 1

Fiscal Year 2008 (second half) Incentive Funding Matrix

(70% of Incentive tied to 2H08 Revenue/Operating Profit before Stock Based
Compensation)

 

  LOGO [g90185img2.jpg]                                               120%      
174%       25%       30%       35%       40%       45%       50%       55%      
60%       65%       70%         159%       22%       27%       32%       37%    
  42%       47%       52%       57%       62%       67%         144%      
19%       24%       29%       34%       39%       44%       49%       54%      
59%       64%         129%       16%       21%       26%       31%       36%    
  41%       46%       51%       56%       61%         115%       13%      
18%       23%       28%       33%       38%       43%       48%       53%      
58%         100%       10%       15%       20%       25%       30%       35%    
  40%       45%       50%       55%         85%       7%       12%       17%    
  22%       27%       32%       37%       42%       47%       52%        
<83%       0%       10%       15%       20%       25%       30%       30%      
35%       35%       40%           <97%       97%       100%       102%      
105%       107%       110%       112%       114%       117%             % OF
2H08 PROJECTED REVENUE      

 

 

4



--------------------------------------------------------------------------------

Attachment 2

Example:

 

Base Salary

   :   

$200K

Target Award

   :   

40% ($80K)

Max Award

   :   

80% ($160K)

 

    

Components:

   Results     Modifier %  

a.

  

% of 2H08 Projected Revenue Achievement

   102 %  

b.

  

% of 2H08 Planned Operating Profit (before stock based compensation) Achievement

   115 %  

c.

  

Company Modifier based on a & b (See Matrix Attachment 1) – 70% of Total
Short-Term Incentive

     28 %

d.

  

Individual Modifier (Based on FY’08 Individual Objectives) – 30% of Total
Short-Term Incentive

   90 %   27 %

e.

  

Combined Modifier

     55 %

Calculation:

 

$200K   x   40%   x   55%   x   50%   =   $22,000 é     é     é     é     é

Base

Salary

   

Target

Award

   

Combined

Modifier

   

Prorated for

half year

    Payout

 

5